752 N.W.2d 469 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Steven Thomas ALTON, Defendant-Appellant.
Docket No. 136205. COA No. 282524.
Supreme Court of Michigan.
July 23, 2008.
On order of the Court, the application for leave to appeal the February 15, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.